Citation Nr: 1606781	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  08-27 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to May 1971 and December 2003 to April 2005.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal was previously before the Board in March 2015 and remanded for procedural development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to TDIU has been raised by the record in an October 2015, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  In an October 29, 2015 statement, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wishes to withdraw the issue of entitlement to service connection for sleep apnea on appeal.

2.  A January 2016 Statement by the Veteran's Representative confirms the Veteran's intent to withdraw his claim on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204  (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 . 

In an October 29, 2015 statement, the Veteran indicated his desire to withdraw the claim for entitlement to service connection for sleep apnea.  The Veteran's representative submitted a January 2016 statement confirming the Veteran's intent to withdraw his claim on appeal.  Hence, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


